19-10096-mg        Doc 34       Filed 04/01/19       Entered 04/01/19 19:05:56   Main Document
                                                    Pg 1 of 12


BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
(212) 885-5000
Rick Antonoff
Evan J. Zucker

MARKS & SOKOLOV, LLC
1835 Market Street, 17th Floor
Philadelphia, PA 19103
(215) 569-8901
Bruce S. Marks

Attorneys for Yuri Vladimirovich Rozhkov
in his Capacity as Trustee and Foreign
Representative for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

LARISA MARKUS,                                                         Chapter 15

     Debtor in a Foreign Proceeding.                                   Case No. 19-10096 (MKV)
---------------------------------------------------------------x

                 MOTION OF FOREIGN REPRESENTATIVE
           FOR ENTRY OF ORDER ALLOWING PUBLIC FILING OF
     EMERGENCY MOTION FOR DISCRETIONARY RELIEF (AND EXHIBITS
     THERETO) OR, ALTERNATIVELY, PURSUANT TO 11 U.S.C. §107(b) AND
   BANKRUPTCY RULE 9018, FOR ENTRY OF AN ORDER AUTHORIZING THE
 FILING UNDER SEAL OF EMERGENCY MOTION FOR DISCRETIONARY RELIEF
                 (AND CERTAIN EXHIBITS THERETO) AND
      FILING A REDACTED VERSION OF THE MOTION ON THE DOCKET

        Yuri Vladimirovich Rozhkov (the “Foreign Representative”), the financial administrator

and foreign representative of Larisa Markus (“Ms. Markus” or the “Debtor”) in her pending

insolvency proceeding (the “Russian Insolvency Proceeding”), by and through his undersigned

counsel, hereby files this Motion, pursuant to 11 U.S.C. §107(b) and Bankruptcy Rule 9018

authorizing the filing under seal (“Motion to Seal”) of the Emergency Motion of the Foreign

                                                         1
19-10096-mg         Doc 34     Filed 04/01/19    Entered 04/01/19 19:05:56             Main Document
                                                Pg 2 of 12


Representative For Discretionary Relief Staying the Actions of 40 Broad Street Portfolio, LLC

(“40 Broad”) (“Motion for Discretionary Relief”). Pursuant to the protective order “so ordered”

on February 27, 2019,1 the Foreign Representative is required to file this motion seeking leave to

file under seal those documents that are marked “confidential’ by the “LM Entities” and redact

related portions of the Motion for Discretionary Relief. However, the Proposed Comported

Protective Order (defined hereinafter) allows the Foreign Representative to challenge

confidentiality designations. The Foreign Representative respectfully requests that the Court

allow the public filing of the Motion for Discretionary Relief and the exhibits thereto and require

no redactions.2 Alternatively, the Foreign Representative requests entry of an order – substantially

in the form attached hereto as Exhibit A (the “Order”) – authorizing the filing of the Foreign

Representative’s Motion for Discretionary Relief and certain exhibits under seal, and a redacted

version of the Motion for Discretionary Relief on the docket.

          The Foreign Representative respectfully represents as follows:

                                            BACKGROUND

          1.       On January 10, 2019, Foreign Representative commenced this action by filing a

Verified Petition Under Chapter 15 for Recognition of Foreign Main Proceeding (“Chapter 15

Petition”). See Chapter 15 Petition [ECF No. 1].

                                   The Proposed Recognition Order

          2.      At a hearing held on February 27, 2019, the Court recognized the Russian




1
    An agreed form of protective order was submitted to the Court on March 25, 2019.
2
  In accord with the Court’s directions at the February 27, 2019 hearing, the Foreign Representative has
proposed the appointment of a discovery referee to the LM Entities, which was discussed at a meet and
confer on March 29. They asked until April 8, 2019 to respond. Hopefully, the LM Entities will agree to
a referee and timely respond to Objections so that the referee can resolve them with minimal burden on
the Court.

                                                     2
19-10096-mg      Doc 34     Filed 04/01/19     Entered 04/01/19 19:05:56          Main Document
                                              Pg 3 of 12


Insolvency Proceeding on the record and directed the parties to submit an order. See February 27,

2019 Transcript [ECF No. 24].

       3.       Thereafter, the parties attempted to reach agreement on a form of recognition order.

During this period, the Foreign Representative circulated multiple versions of a form of order and

conducted numerous telephone conferences to address comments and try to resolve concerns

raised by each of the interested parties. After agreeing on almost all the essential terms, and almost

a month after this Court granted recognition, 40 Broad requested three last-minute changes that

are unacceptable to the Foreign Representative. As a result, the parties reached an impasse and

were unable to submit a consensual form of order and, on March 29, 2019, the Foreign

Representative submitted its proposed form recognition order.

       4.       The Court, in its ruling on the record on the Foreign Representative’s chapter 15

petition, inter alia: (i) recognized Ms. Markus’ Russian Insolvency Proceeding; (ii) afforded to

Foreign Representative all relief afforded to a foreign main proceeding pursuant to 11 U.S.C.

§1520; (iii) recognized the Russian Commencement Order and ruled that it was applicable to the

Debtor’s creditors located in the territorial jurisdiction of the United States; and (iv) ruled that 11

U.S.C. §§ 361 and 362 apply with respect to the Debtor and her property that is currently within,

or may be brought in, the territorial jurisdiction of the United States. See 2/27/19 Hearing Trans.

[ECF No. 24].

                           The Proposed Comported Protective Order

       5.       At the same February 27, 2019 hearing, the Court also “so ordered” a protective

order in the action brought by the Foreign Representative of Vneshprombank Ltd. (“Bank”), In re

Foreign Economic Industrial Bank Limited, “Vneshprombank” Ltd., Case No. 16-13534 (MKV)

(Bankr. S.D.N.Y.) (“Bank Case”). See February 27, 2019 Transcript [Bank Case, ECF No. 79].

The protective order in the Bank Case was to be adopted in this case. Id.
                                                  3
19-10096-mg        Doc 34      Filed 04/01/19    Entered 04/01/19 19:05:56           Main Document
                                                Pg 4 of 12


          6.      Due to the unavailability of Daniel Singer, counsel to the LM Entities,3 the parties

did not reach agreement and submit comported orders for the Bank Case and this case until March

25, 2019. See Proposed Comported Protective Order in this case (“Proposed Comported

Protective Order”) attached hereto as Exhibit 1.

          7.      The Proposed Comported Protective Order provides, inter alia, that:

                  If any Confidential Discovery Material is used by the Foreign
                  Representative in any Permitted Litigation: (i) the material will be filed
                  under seal, to the extent possible, in the Permitted Litigation; and (ii) notice
                  of the filing under seal in the Permitted Litigation shall be provided to the
                  Designating Party once service of the filing is complete.

Proposed Comported Protective Order, ¶9 at 5.

          8.      The Foreign Representative’s Motion for Discretionary Relief, which is being filed

contemporaneously herewith, attaches documents designated as confidential, albeit under the

Proposed Comported Protective Order (¶11, at 7), the Foreign Representative is permitted to

summarize confidential information.

                                        RELIEF REQUESTED

          9.      In accordance with the Proposed Comported Protective Order, the Foreign

    Representative as the filing party objects to the documents designated confidential:

                  A party filing a motion to seal (the “Filing Party”) with respect to documents
                  designated Confidential Discovery Material shall indicate as grounds for
                  sealing that the Designating Party has marked the documents Confidential
                  and can object to such designation in its filing.

    Proposed Comported Protective Order, ¶11 at 7 (emphasis added). Accordingly, the Foreign


3
  The Foreign Representative submitted a draft proposed comported protective order to Mr. Singer, to whom
the LM Entities have assigned all discovery issues, on March 2, 2019, but he did not respond with his draft
until March 16, 2019. While the Foreign Representative responded to his draft within 10 minutes of receipt
and provided a revised draft within two days on March 18, 2019, Mr. Singer did not respond until two days
later on March 20, 2019, and added a new section 17(b) to the draft. This dispute was not resolved until
March 25, 2019, and the Foreign Representative submitted the Proposed Comported Protective Order to
the Court the same day.

                                                     4
19-10096-mg      Doc 34    Filed 04/01/19     Entered 04/01/19 19:05:56          Main Document
                                             Pg 5 of 12


 Representative requests that the Court allow public filing of the Motion for Discretionary Relief

 and exhibits thereto.

       10.     Alternatively, as required by the Proposed Comported Protective Order (¶11, at 6-

7), the Foreign Representative requests entry of an order, pursuant to section 107(b) of the

Bankruptcy Code and Bankruptcy Rule 9018: (a) authorizing the filing under seal of the Foreign

Representative’s Motion for Discretionary Relief and certain exhibits; and (b) authorizing the

Foreign Representative to file a redacted version of the Motion on the Court’s docket.

                                      BASIS FOR RELIEF

       11.     Section 107(b) of the Bankruptcy Code provides that:

               [o]n request of a party in interest, the bankruptcy court shall, and on
               the bankruptcy court’s own motion, the bankruptcy court may—(1)
               protect an entity with respect to a trade secret or confidential
               research, development, or commercial information . . . .

11 U.S.C. § 107(b).

       12.     In addition, pursuant to Bankruptcy Rule 9018:

               [o]n motion or on its own initiative, with or without notice, the court
               may make any order which justice requires . . . to protect the estate
               or any entity in respect of a trade secret or other confidential
               research, development, or commercial information . . . .

Fed. R. Bankr. P. 9018.

       13.     Pursuant to the Comported Proposed Protective Order, the Foreign Representative

is required to move to file discovery designed as confidential under seal:

               If a Non-Designating Party (defined as a party which is subject to this Order
               which has not made the Confidentiality Designation) wishes to use any
               Confidential Discovery Material in any pleading or document filed within
               the Chapter 15 Action, the Confidential Discovery Material shall be the
               subject of a motion to file under seal pursuant to Rule 9018-1 of the Local
               Bankruptcy Rules or the applicable Federal Rule.

  Comported Proposed Protective Order, ¶11, at 6-7 (emphasis added).


                                                 5
19-10096-mg        Doc 34      Filed 04/01/19      Entered 04/01/19 19:05:56             Main Document
                                                  Pg 6 of 12


        14.      Accordingly, this Motion to Seal is being filed even though the Foreign

Representative believes the exhibits do not meet the standards for sealing and no redactions should

be required as discussed below.

                                     The LM Entities’ Designations

        15.      As the Court may recall, at the hearing on February 27, 2019, Mr. Singer requested

additional time to designate discovery as confidential. On March 14, 2019 Mr. Singer designated

essentially every document produced by the LM Entities as confidential, a clear abuse. The LM

Entities failed to heed the limited commercial injury exception available to protect truly

confidential documents. See 11 U.S.C. § 107(b)(1) (section protects an entity “with respect to a

trade secret or confidential research, development, or commercial information.”).4 Pursuant to the

Proposed Comported Protective Order, the Foreign Representative submitted Objections on March

19, 2019. Proposed Comported Protective Order, ¶13 at 7. Although, presumably, Mr. Singer

knows the reasons he designated almost all discovery as confidential, at a meet and confer held on

March 28, 2019, he admitted he had not reviewed the Foreign Representative’s Objections and

insisted he needed an additional 10 days until April 8, 2019 to provide his responses.5

        16.      With respect to the “confidential” documents referenced in the Motion for

Discretionary Relief, the Foreign Representative does not believe that the Court should enter a

sealing order because the documents do not remotely meet the requirements for sealing. To obtain

this “extraordinary relief” of sealing, the claiming party must “provide the court with specific


4
 This section is implemented through Bankruptcy Rule 9018 providing that the Court may “make any order
which justice requires … to protect the estate or any entity in respect of a trade secret or other confidential
research, development, or commercial information.” Fed. R. Bankr. P. 9018(1).
5
 During a meet and confer on March 29, 209, with Mr. Singer, counsel for the Foreign Representative
explained that improper confidentiality designations impose burden and expense on the Foreign
Representative by requiring motions to seal, and burden on the Court, by requiring its review of the
designations in order to justify granting a sealing order, given the strong public policy against courts sealing
bankruptcy filings.

                                                       6
19-10096-mg        Doc 34       Filed 04/01/19    Entered 04/01/19 19:05:56             Main Document
                                                 Pg 7 of 12


factual and legal authority demonstrating that a particular document at issue is properly classified

as ‘confidential.’” In re Anthracite Capital, Inc., 492 B.R. 162, 171 (Bankr. S.D.N.Y. 2013)

(emphasis added) (denying relief on ground that movants “failed to allege with specificity what

information is jeopardized”); In re Orion Pictures Corp., 21 F.3d 24, 27 (2d Cir. 1994)

(confidential information is that “which would cause ‘unfair advantage to competitors by

providing them information as to the commercial operations of the [subject entity].’”); Robbins v.

Tripp, 510 B.R. 61, 67 (E.D. Va. 2014) (information “is not commercial simply because it relates

to business affairs”).

         17.    The “confidential” documents at issue requiring the Foreign Representative to

redact portions of its Motion for Discretionary Relief and file this Motion to Seal are:

 Ex #    Bates #         Date        Description          Objection                                    Designator
 Ex. 1   Protax          1/20/2016   Operating            Designation does not disclose designator     LM Entities
         001647-                     Agreement of 40      and public filing of operating agreement
         1653                        Broad St             will not cause commercial harm in favor
                                     Portfolio, LLC       of a competitor (of which there are
                                                          none). Also, Interested Parties lack
                                                          standing because they do not include 40
                                                          Broad Street Portfolio
 Ex.     JPMC 1612,      4/1/2017    Chase statement      Designation does not disclose designator     40 Broad
 12      1618, 1632                  for account no.      and public filing of bank statement will
                                     ending 6810 for      not cause commercial harm in favor of a
                                     April-July 2017      competitor.
 Ex.     BoA 1425-       9/30/2017   BoA statement        Designation does not disclose designator     LM Entities
 13      1432                        for 550 Park Ave     and public filing of bank statement will
                                     LLC for the          not cause commercial harm in favor of a
                                     account ending       competitor (of which there are none).
                                     8669 for             Also, Interested Parties lack standing
                                     September 2017       because they do not include 550 Park
                                                          Avenue LLC.
 Ex.     HSBC03037       11/2/2012   HSBC check to        Designation does not disclose designator     LM Entities
 21                                  Markus from          and public filing of the check will not
                                     Lebedev in the       cause commercial harm in favor of a
                                     amount of            competitor (of which there are none).
                                     $350,000             Also, the Interested Parties lack standing
                                                          because they do not include Mr. Lebedev
                                                          or Ms. Markus.
 Ex.                     2/24/2012   LIC Debt LLC         Public filing of operating agreement will
 23                                  operating            not cause commercial harm in favor of a
                                     agreement            competitor (of which there are none).


                                                      7
19-10096-mg       Doc 34    Filed 04/01/19    Entered 04/01/19 19:05:56          Main Document
                                             Pg 8 of 12


         18.   The Foreign Representative will provide a copy of the unredacted Motion for

Discretionary Relief to: (i) the Court; (ii) 40 Broad; and (ii) counsel to the LM Entities.

                               NO PRIOR REQUEST FOR RELIEF

         19.   No previous request for the relief sought in this Motion to Seal, with respect to the

Motion for Discretionary Relief, has been made by the Foreign Representative to this or any other

Court.

                               CERTIFICATE OF CONFERRAL

         20.   On March 31, 2019, the Foreign Representative emailed counsel to 40 Broad and

the LM Entities requesting that they de-designate these exhibits set forth in the above chart. The

parties have not yet reached an agreement on the removal of any confidential designation.

                                          CONCLUSION

         WHEREFORE, the Foreign Representative respectfully requests that the Court allow the

public filing of the Motion for Discretionary Relief and the exhibits thereto and require no

redactions. Alternatively, the Foreign Representative requests entry of an order, pursuant to

section 107(b) of the Bankruptcy Code and Bankruptcy Rule 9018: (a) authorizing the filing under

seal of the Foreign Representative’s Motion for Discretionary Relief and certain exhibits thereto;

and (b) authorizing the Foreign Representative to file a redacted version of the Motion on the

Court’s docket.

Dated: New York, New York
       April 1, 2019

                                                BLANK ROME LLP

                                                By:     /s/ Rick Antonoff
                                                        Rick Antonoff
                                                        Evan J. Zucker
                                                        The Chrysler Building
                                                        405 Lexington Avenue
                                                        New York, New York 10174
                                                        (212) 885-5000
                                                  8
19-10096-mg   Doc 34   Filed 04/01/19    Entered 04/01/19 19:05:56         Main Document
                                        Pg 9 of 12



                                                and

                                         MARKS & SOKOLOV, LLC
                                          Bruce S. Marks
                                          1835 Market Street, 17th Floor
                                          Philadelphia, PA 19103
                                          (215) 569-8901

                                         Attorneys for Yuri Vladimirovich Rozhkov
                                         in his Capacity as Trustee and Foreign
                                         Representative for the Debtor




                                           9
19-10096-mg   Doc 34   Filed 04/01/19 Entered 04/01/19 19:05:56   Main Document
                                     Pg 10 of 12


                                   EXHIBIT A




                                       10
19-10096-mg        Doc 34       Filed 04/01/19 Entered 04/01/19 19:05:56             Main Document
                                              Pg 11 of 12


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 15
LARISA MARKUS,
                                                                   Case No. 19-10096 (MKV)
     Debtor in a Foreign Proceeding.

---------------------------------------------------------------x

    EX PARTE MOTION OF FOREIGN REPRESENTATIVE FOR ENTRY OF ORDER,
          PURSUANT TO 11 U.S.C. §107(b) AND BANKRUPTCY RULE 9018,
       FOR ENTRY OF AN ORDER AUTHORIZING THE FILING UNDER SEAL
          OF HIS EMERGENCY MOTION FOR DISCRETIONARY RELIEF
              (AND CERTAIN EXHIBITS THERETO) AND FILING A
            REDACTED VERSION OF THE MOTION ON THE DOCKET

              Upon the Ex Parte Motion6 of Yuri Vladimirovich Rozhkov (the “Foreign

    Representative”), the financial administrator and foreign representative of Larisa Markus

    (“Ms. Markus” or the “Debtor”) in her pending insolvency proceeding (the “Russian

    Insolvency Proceeding”) for entry of an order authorizing the filing under seal of documents

    regarding the Emergency Motion of the Foreign Representative For Discretionary Relief

    Staying the Actions of 40 Broad Street Portfolio, LLC (“40 Broad”) (“Motion for

    Discretionary Relief”), and the Court having jurisdiction to consider the Motion to Seal and

    the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration

    of the Motion to Seal and the relief requested therein being a core proceeding pursuant to 28

    U.S.C. § 157(b); and the Court having found and determined that the relief sought in the Motion

    to Seal is in the best interests of all parties in interest and that the legal and factual bases set

    forth in the Motion to Seal establish just cause for the relief granted herein; it is

         1.      ORDERED that the Motion to Seal is granted as provided herein; and it is further

6
 All capitalized terms used but not defined herein shall have the meaning ascribed to such term in the
Motion.

                                                        11
19-10096-mg      Doc 34      Filed 04/01/19 Entered 04/01/19 19:05:56              Main Document
                                           Pg 12 of 12


       2.      ORDERED that Foreign Representative is authorized to file under seal the Foreign

Representative’s Motion for Discretionary Relief and certain exhibits thereto, and a redacted

version of the Motion on the docket; and it is further

       3.      ORDERED that the Motion for Discretionary Relief shall be made available on a

confidential basis, only to (i) the Court; (ii) the Discovery Parties, and (iii) 40 Broad, and shall not

be made available to the general public; and it is further

       4.      ORDERED that this Order is without prejudice to the rights of any party in interest

or the United States Trustee to seek to make public any portion of the documents filed under seal

pursuant to this Order; and it is further

       5.      ORDERED that any party permitted access to the Motion for Discretionary Relief

shall not share any information contained therein with any third party, and any party found to have

violated these conditions shall be subject to sanctions for violation of this Order; and it is further

       6.      ORDERED that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to this Order.


  Dated: New York, New York
                   , 2018



                                                         United States Bankruptcy Judge




                                                  12
